DETAILED ACTION

1.	The Office Action is in response to RCE filed on 06/13/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered.

Status of Claims
4.	In the amendment 06/13/2022,   Independent claims 58 and 64have been amended; claims 1-57 have been cancelled; Claim 73 is newly presented. Claims 58-73 are pending.

Allowable Subject Matter
5. 	Claims 58-73 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 06/13/2022 overcome the 103 rejection in the final rejection 02/16/2022.
	2).	For independent claim 58, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to decode video based on information; the information includes that if the boundaries of a motion constrained tile set is treated as picture boundaries, then CTB that does not belong to the tile set will not be decoded; and the information including a flag, which indicate whether a last tile set is not included in previous tile set and will not be displayed; such unique design is allowable.

The prior arts (Ugur et al. (US 20160156917) and in view of Cgawa CUS 20060119736) and further in view of Ye et al. (US 20140079126))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Ugur, Cgawa and Ye to achieve the same invention as claimed in the instant claim.
Claims 59-63, 70-73 would be allowable because they depend on claim 58.
  3)	Claim 64 is allowed with the similar reason as claim 58.
Claims 65-69 would be allowable because they depend on claim 64.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423